DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on March 25, 2021 was received.  Claims 9, 10, and 12 were amended.  Support for the amendment can be found in paragraphs [0011] and [0042] of current Specification. 

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 20, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on Claims 9-16 are maintained.


Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US 2005/0000636 A1) in view of Sakuyama et al. (US 2004/0106232 A1) and Andry (US2017/0194186A1) on Claims 9-12 and 14-16 are maintained.
Regarding claim 9, Geiger teaches a method for temporarily fixing tow planar workpieces, in particular a processed wafer and a carrier wafer or glass carrier (reads on handle) (reads on a method for handling a device wafer) (abstract, [0015]), comprising: coating the carrier wafer (2) and/or glass wafer (1) with a bonding agent (4), the bonding agent (4) which actually causes the bond, ultraviolet sensitive bonding agent (4) is the exposed to light supplied by an exposure lamp 6 through the glass wafer at room temperature to cure adhesives as shown in Fig. 1b ([0019], [0021]). Geiger does not explicitly teach the bonding agent (4) comprises: a suspended polymer that has a glass transition temperature (Tg) greater than room temperature; a thermoset diluent polymer that is liquid at room temperature and is curable upon exposure to ultraviolet radiation, x-ray radiation at temperature less than 80°C; and a release agent that ablates at temperature less than 80°C upon exposure to x-ray or ultraviolet radiation.  However, in an analogues art, Sakuyama teaches a process of bonding a 
Regarding claims 10-11, Geiger in view of Sakuyama teach a method as disclosed above.  Geiger in view of Sakuyama do not explicitly teach debonding the device wafer from the handle by irradiating the release agent with 355 nm radiation at an energy density of about 0.12 milliJoules (mJ) per FWHM 200 micron (um) diameter circle area, wherein the release agent is selected from the group consisting of: Gilsonite and carbon black. However, in an analogues art, Andry teaches a method of bonding and debonding a handler for semiconductor dies (abstract), comprising applying a release layer to a handler, wherein the release layer comprising a dye absorption material such as carbon black ([0034], [0035]) and bebonding by UW laser, UV ablation thresholds in the materials specified here may require 100-150 milliJoules per square cm (mJ/sqcm) to effect release ([0022]), and for a 6-watt output power laser at 355 nm, at 50 kHz repetition and 12 ns pulse width, a scanner to wafer distance of 80 cm operating at a raster speed of 10 m/s, the optimal spot size may be on the order of 200 microns, and the required .about.100 mJ/sq. cm ablation fluence may be delivered to the entire package surface twice in approximately 30 seconds ([0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a release agent comprises a dye absorption material Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 12, Geiger teaches a method for temporarily fixing tow planar workpieces, in particular a processed wafer and a carrier wafer or glass carrier (reads on handle) (reads on a method for handling a device wafer) (abstract, [0015]), comprising: coating the carrier wafer (2) and/or glass wafer (1) with a bonding agent (4), the bonding agent (4) which actually causes the bond, ultraviolet sensitive bonding agent (4) is the exposed to light supplied by an exposure lamp 6 through the glass wafer at room temperature to cure adhesives as shown in Fig. 1b ([0019], [0021]). Geiger does not explicitly teach the bonding agent (4) comprises: a suspended polymer that has a glass transition temperature (Tg) greater than room temperature; and a thermoset diluent polymer that is liquid at room temperature and is curable upon exposure to ultraviolet radiation or x-ray radiation at temperature less than 80°C and Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claims 14, 15 and 16, Geiger teaches a method as disclosed above.  Geiger does not explicitly teach the bonding agent. However, in an analogues art, Sakuyama teaches a process of bonding a wafer with another object with a resin coating (130) as shown in Fig, 1d ([0115] [0116], Fig. 1d), wherein the resin coating (130) comprises a thermoplastic resin such as polymethyl methacrylate (PMMA) in an amount of 8 wt% for example  ([0078], [0127], A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05), and an acrylate monomer such as 1,4-butanediol diacrylate in an amount of 1-50 wt% in the resin composition ([0076], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a bonding agent comprises a thermoplastic resin such as polymethyl methacrylate (PMMA) and an acrylate monomer 

The claim rejections under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US 2005/0000636 A1) in view of Sakuyama et al. (US 2004/0106232 A1) and Andry (US2017/0194186A1) as applied to Claims 9-12 and 14-16 above, and further in view of Teng (US 2006/0251993 A1) on Claim 13 is maintained.
Regarding claim 13, Geiger in view of Sakuyama teach a method as disclosed above and apply polymer polymethylmethacrylate.  Geiger in view of Sakuyama do not explicitly teach the polymethylmethacrylate has a weight-average molecular weight not less than 30,000 Dalton and not more than 180,000 Dalton.  However, in an analogues art, Teng teaches a method of bonding a lithographic substrate with a thermosensitive layer ([0016], [0040]), wherein the thermosensitive layer comprises a polymer binder, such as  polymethylmethacrylate  has a weight average molecular weight of at least 5,000, more preferably from 10,000 to 1,000,000, most preferably from 20,000 to 500,000 Dalton ([0034], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a polymethylmethacrylate with the molecular range to the method of 

Response to Arguments
Applicant's arguments filed on March 25, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Geiger does not teach or suggest curing temperature is less than 80°C.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  Because Geiger discloses the bonding agent (4) which actually causes the bond, ultraviolet sensitive bonding agent (4) is the exposed to light supplied by an exposure lamp 6 through the glass wafer at room temperature to cure adhesives as shown in Fig. 1b ([0019], [0021]), wherein at room temperature is interpreted as less than 80°C. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAI Y ZHANG/Primary Examiner, Art Unit 1717